Name: 2009/451/EC: Commission Decision of 8Ã June 2009 on the intention of the United Kingdom to accept Council Regulation (EC) NoÃ 4/2009 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (notified under document number C(2009) 4427)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  family
 Date Published: 2009-06-12

 12.6.2009 EN Official Journal of the European Union L 149/73 COMMISSION DECISION of 8 June 2009 on the intention of the United Kingdom to accept Council Regulation (EC) No 4/2009 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (notified under document number C(2009) 4427) (2009/451/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, in particular to Article 11a thereof, Having regard to the letter from the United Kingdom to the Council and the Commission of 15 January 2009, Whereas: (1) On 18 December 2008, the Council adopted Regulation (EC) No 4/2009 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (1). (2) Pursuant to Article 1 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom did not participate in the adoption of Regulation (EC) No 4/2009. (3) In accordance with Article 4 of that Protocol, the United Kingdom notified the Council and the Commission by letter of 15 January 2009, received by the Commission on 17 January 2009, of its intention to accept Regulation (EC) No 4/2009. (4) On 21 April 2009 the Commission gave a positive opinion to the Council on the United Kingdoms intention to accept Regulation (EC) No 4/2009, HAS ADOPTED THIS DECISION: Article 1 Regulation (EC) No 4/2009 shall apply to the United Kingdom in accordance with Article 2. Article 2 Regulation (EC) No 4/2009 shall enter into force in the United Kingdom on 1 July 2009. Article 2(2), Article 47(3) and Articles 71, 72 and 73 of the Regulation shall apply from 18 September 2010. The other provisions of the Regulation shall apply from 18 June 2011, subject to the 2007 Hague Protocol on the law applicable to maintenance obligations being applicable in the Community by that date. Failing that, the Regulation shall apply from the date of application of that Protocol in the Community. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 June 2009. For the Commission Jacques BARROT Vice-President (1) OJ L 7, 10.1.2009, p. 1.